Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 6/30/2022. Currently claims 1-23 are pending.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 6/30/2022 with respect to the previous objection of claims 14-23 have been fully considered and are persuasive.  The previous objection of claims 14-23 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 6/30/2022, with respect to rejection of claim 11 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claim 11 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8-10, filed 6/30/2022, with respect to the rejection(s) of claim(s) 1-9 and 11-12 under 35 USC 103 as being unpatentable over Barak in view of Tran, claim 10 under 35 USC 103 as being unpatentable over Barak in view of Tran in view of Zang, claims 14-22 as being unpatentable over Hancock in view Barak in view of Tran, claim 13 as being unpatentable over Barak in view of Tran in view of Droitcour, claim 23 as being unpatentable over Hancock in view of Barak in view of Tran in view of Droitcour have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Baheti et al (US 20190219687).
Since there appears to be some difference in how the examiner and applicant are interpreting the scope of the claims as amended with respect to the prior art used in the previous rejection and much of the same prior art from the previous rejection is being used in the new rejection, applicant’s arguments will be discussed to help advance prosecution. Additionally, suggestions of some minor amendment suggestions are provided within the response to help applicant overcome the current 103 rejection. If applicant decides to include these suggestions in an amendment, a final search will be required for these suggested amendments to determine allowability. 
The main reason for the additional reference of Baheti is that in the previous prior art rejection to independent claims 1 and 14 the reference of Tran was relied upon to teach the use of a two-dimensional array of antennas. While, Tran discloses many features of the array, the primary reference in claims 1 and 14 in combination with Tran failed to disclose how the antennas arrays communicate with other elements during the monitoring of a health parameter. Thus, no “corresponding antenna-specific receive components” recited in the step of “receiving radio waves on each receive antenna of a two-dimensional array of receive antennas and on corresponding antenna-specific receive components of the wearable device” in claims 1 and 14 is taught. Baheti obviates this deficiency.
In discussing the amendments made, applicant first states:
“Claim 1 has been amended to particularly point out that the transmitting and receiving of radio waves happens at a wearable device. Support for the amendment can be found in Applicant’s specification at, for example, paragraph [0069]. Claim 1 is also amended to particularly point out that the antenna-specific derived data is derived from antenna-specific data that corresponds to each receive antenna of a two-dimensional array of receive antennas and to antenna-specific receive components of the wearable device. Support for the amendment can be found in Applicant’s specification at, for example, paragraphs [0079] and [00132], and Fig. 6, which shows the antenna-specific receive components in element 696.” [see pg. 9 of applicant’s arguments received on 6/303/2022].

Then applicant states:
“As recited in amended claim 1, antenna-specific derived data is generated from antenna-specific amplitude data and/or antenna-specific phase data. As shown in Applicant’s specification at Fig. 6, each antenna has antenna-specific receive components (e.g., LNA 688, mixer 690, mixer 692, and IF/BB component 694), which enable the generation of antenna-specific data and ultimately antenna-specific derived data. Applicant asserts that the cited prior art of Barak, Tran, Zhang, Hancock, and Droitcour, either alone or in combination fail to teach or suggest that antenna-specific derived data is generated from antenna-specific amplitude data and/or antenna-specific phase data and subsequently used to determine a value that is indicative of a health parameter of a person as recited in amended claim 1. At least for this reason, Applicant asserts that amended claim 1 is patentable over the cited prior art.” [see pg. 9-10 of applicant’s arguments received on 6/30/2022]

Based on these sections and the sections applicant cited, it appears that applicant trying to argue that the claims as amended recite each antenna in the two-dimension array of receive antennas as having the its own corresponding antenna-specific receive components and each antenna performs its own data derivation. This can be best described as a two-dimensional array where “data can be derived from the raw data on a per receive antenna basis” as described in para 132 (one of the sections the applicant cited as supporting the amendment to the claims) of applicant’s specification received on 11/13/2019. 
However, the claims are broader than what applicant appears to be arguing. First the claims as amended recite the limitation “each receive antenna of a two-dimensional array of receive antennas and on corresponding antenna-specific receive components of the wearable device”. Based on claim language it is not definitively claimed if each receive antenna has its own corresponding antenna-specific receive components. The way the claims are written if all the receive antennas share a common corresponding antenna-specific receive components like that described by Baheti, then this feature is recited. Second, there is no special definition provided in the disclosure for “antenna-specific” so the broadest reasonable interpretation in light of the specification is used. Antenna-specific is a very broad term, if each antenna is providing a part to a whole (for instance the data from all the antennas of the array provide an overall value such as an amplitude) then the data each antenna provides can be understood to be antenna-specific. Additionally, while the claim further specifies the antenna-specific data to be “antenna-specific amplitude data” or “antenna-specific phase data” this is still a broad term. “Antenna-specific amplitude data” or “antenna-specific phase data” is not a more definite term such as “an antenna-specific amplitude” or “an antenna-specific phase”.  “Antenna-specific amplitude data” or “antenna-specific phase data” is broad enough that if an antenna contributes to the overall amplitude or overall phase data provided by the entire array then this limitation is recited. If applicant has support for each antenna providing its own individual amplitude / phase and instead of claiming “antenna-specific amplitude data” and “antenna-specific phase data” claimed each antenna as generating its own antenna-specific amplitude and antenna-specific phase this would overcome the current prior art rejection. Third, the claims are very broad with respect to the steps of: deriving data and determining a value for claim 1 and deriving a parameter and outputting a value for claim 14. The claims never specify if each antenna is deriving its own data and determining its own value for claim 1 and if each antenna is deriving its own parameter and outputting its own value for claim 14. For example, if there is an array of four antennas are these steps going to result in four different independent calculations with four different sets of results? Based on the arguments this appears to be the intention. However, the claims don’t make this distinction. For example, claim 1 states that the step of deriving data generates “antenna-specific derived data that corresponds to each receive antenna of the two-dimensional array to receive antennas”. Corresponding can be interpreted as being four different independent calculations, but it is also broad enough that the data can be interpreted as being part of a whole again (i.e. each antenna contributes to an overall result of a total value that applies to all antenna). If applicant makes the distinction that antenna-specific derived data is separate from each other, this would also define claims over the current prior art rejection. For example, if applicant has support in the specification, and if applicant makes the distinction that the corresponding happens independent from or separate from the other antennas this would also overcome the prior art rejection. In this example, for instance, with respect to claim 1 and the step of deriving data, if the claims specified that derivation occurs “on a per receive antenna basis” which has support in para 132 of applicant’s specification received on 11/13/2019 this would make this distinction of corresponding to happen independent / separate from other antennas. It is for these reasons; applicant’s arguments do not appear to be commensurate in scope of the claims and much of the same prior art applies to the claims as currently amended. Finally, if applicant would like any feedback on any amendment language such as if a specific amendment will overcome the current prior art rejection (even if applicant intends to amend in a different direction that suggested) or has any questions/concerns before determining how to respond, applicant is encouraged to contact examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (US 20170065184) hereafter known as Barak in view of Tran et al (US 20170086672) hereafter known as Tran in view of Baheti et al (US 20190219687) hereafter known as Baheti.

Regarding Claim 1:
Barak discloses:
A method for monitoring a health parameter in a person [see para 2… “the present disclosure provide methods, apparatuses, devices and systems, for measuring the arterial blood pressure in human and mammals.”], the method comprising: 
transmitting from a wearable device [see para 39… “the sensor integrated into a wristwatch”], radio waves below the skin surface of a person and across a range of stepped frequencies [see para 89… “The RADAR unit can use the pulsed RADAR method and may use other frequency bands.” RADAR uses radio waves.] ;
receiving radio waves by a receive antenna, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies [para 79… “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient” and “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue” and para 89… “The RADAR unit can use the pulsed RADAR method and may use other frequency bands.  The bandwidth needed for other RADAR types, for example pulsed RADAR, is at least the same bandwidth needed for the FMCW RADAR.  Other types of FMCW RADARs, may be used, including Stepped Frequency Radar (SFR-a radar in which the echoes of stepped frequency pulses are synthesized in the frequency domain” and para 96… “In FIG. 1007 shows a dual planar cross-bow dipole antenna for use in a preferred embodiment in which frequency variation of the oscillator is in discrete steps, as in SFR.”];
generating antenna-specific data that corresponds to the received radio waves, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data [see para 80… “using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency”]
deriving data from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate antenna-specific derived data that corresponds to each receive antenna [see para 80… “the method of claim wherein compensating comprises estimating the impact of distance of the antenna(s) from the skin on the amplitude of the signals, using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency;”]; and 
determining a value that is indicative of a health parameter in the person in response to the antenna-specific derived data that corresponds to each receive antenna [see para 79… “configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and “the calculation means determines the systolic and diastolic blood pressure based on the reflected radio frequency”. Blood pressure is a health parameter].
However, Barak fails to disclose receiving radio waves specifically “on each receive antenna of a two-dimensional array of receive antennas and on corresponding antenna-specific receive components of the wearable device”. Additionally, while Barak discloses the steps of an antenna generating antenna-specific data that corresponds to the received radio waves from each receive antenna of the two-dimensional array of receive antennas, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data, deriving data from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate antenna-specific derived data, and determining a value that is indicative of a health parameter in the person in response to the antenna-specific derived data as outlined above, since Barak fails to disclose a two-dimension array of receive antennas, Barak fails to fully disclose “generating antenna-specific data that corresponds to the received radio waves from each receive antenna of the two-dimensional array of receive antennas, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data”, “deriving data from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate antenna-specific derived data that corresponds to each receive antenna of the two-dimensional array of receive antennas”, and “determining a value that is indicative of a health parameter in the person in response to the antenna-specific derived data that corresponds to each receive antenna of the two-dimensional array of receive antennas”
Tran discloses using a two-dimensional array of receive antennas for the purpose of maximizing efficiency of selected bands of frequency [see para 108… “The energy-harvesting antenna is preferably designed to be a wideband, omnidirectional antenna or antenna array that has maximum efficiency at selected bands of frequencies containing the highest energy levels.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
Baheti discloses that the known way to connect “a two-dimensional array of receive antennas” [see Fig. 2A elements 214 and para 32… “As shown in FIG. 2A, receiver front-end circuit 210 is configured to be coupled to four receive antennas 214, which may be configured, for example, as a 2×2 antenna array” with the rest of a radar system is through corresponding antenna-specific receive components [see Fig. 2A element 210 and para 32… “As shown in FIG. 2A, receiver front-end circuit 210 is configured to be coupled to four receive antennas 214”… “Receiver front-end circuit 210 may include, for example, RF oscillators, upconverting mixers, RF amplifiers, variable gain amplifiers, filters, transformers, power combiners and other types of circuits” The elements of the circuit 210 are at least corresponding antenna-specific receive components] with the receive components on a wearable device [see Fig. 1B] in the analogous art of diagnostics [see abstract… “A method of measuring vital signals using a millimeter-wave radar sensor system]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Barak by placing the receive antennas on a two-dimensional array of antennas similarly to that disclosed by Tran to help maximize efficiency of selected bands of frequency.
Additionally, since Barak in view of Tran doesn’t specify how the two-dimension array of receive antennas communicates with the rest of a monitoring system and Baheti discloses that a known way is to commutate through a corresponding antenna-specific receive components, it would have been obvious to one having ordinary skill in the art to couple the two-dimension array of antennas with corresponding antenna-specific receive components similarly to that of Baheti as this is a known way of communication. Since an individual antenna of Barak provides information on amplitude and phase (i.e. antenna-specific amplitude data and antenna-specific phase data), each antenna of Barak in view of Tran in view of Baheti’s antenna array is understood to provide antenna-specific amplitude data and antenna-specific phase data. Thus, Barak in view of Tran in view of Baheti is understood to fully recite the limitations of  “generating antenna-specific data that corresponds to the received radio waves from each receive antenna of the two-dimensional array of receive antennas, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data”, “deriving data from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate antenna-specific derived data that corresponds to each receive antenna of the two-dimensional array of receive antennas”, and “determining a value that is indicative of a health parameter in the person in response to the antenna-specific derived data that corresponds to each receive antenna of the two-dimensional array of receive antennas” as claimed.

Regarding claim 2, para 79 of Barak [see "configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude; the calculation
means determines the systolic and diastolic blood pressure based on the reflected radio frequency"] discloses obtaining a value for blood pressure this is at least a health parameter in the person. Furthermore, as discussed in rejection to claim 1 (which cites para 80 of Barak… “using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency”) this parameter is understood to be obtained based on response to the antenna-specific amplitude data.


Regarding Claims 3-9:
Barak in view of Tran in view of Baheti discloses the invention substantially as claimed including all the limitations of claim 1.
However, Barak in view of Tran in view of Baheti fails to disclose the derived data as comprising statistics as recited over claims 3-8.
Tran additionally discloses collecting statistics that include the standard deviation for the radar data (ie the response from the antenna-specific amplitude, antenna-specific phase data, and the antenna-specific derived data) to supplement radar data [see para 22… "An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Barak in view of Tran in view of Baheti by collecting statistics similarly to that disclosed by Tran to help further supplement the collected data.
With respect to the claim specific claim language of claims 3-9, as discuss directly above Barak in view of Tran in view of Baheti to obtain statistics of collected values as described by Tran. Paragraph 22 of Tran [see “An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] discloses obtaining specifically a standard deviation which since Barak collects  antenna-specific amplitude data and antenna-specific phase data, would provide a standard deviation of amplitude data. Also, while a time window is not explicitly recited, this is understood to be recited because inherently for a statistic to be collected from data that is recorded over time, data from a specific time range (ie a time window) needs to be present. This combined with the standard deviation recites claims 4-9.




Regarding claim 11, para 80 of Barak [see “One aspect of the invention is (8) a method for calculating blood pressure using radio frequency comprising: emitting at least one radio frequency into the tissue of a patient through at least one antenna, the antenna configured to be positioned on the skin of the patient adjacent an artery”] discloses determining a health parameter of blood pressure.
 
Regarding claim 12, para 100 of Barak [see “The signal Sig.  1010 resulting from the weighted division shown in FIG. 1004, is of the shape 50 of FIG. 1006.  This signal is processed by heart-rate estimator 1011 of FIG. 1004, to produce the estimated heart-rate frequency.”] discloses calculating a heart rate frequency which is understood to provide the heart rate, and thus, health parameter of heart rate is recited by Barak in view of Tran in view of Baheti.





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Tran in view of Baheti as applied to claim 1 above, and further in view of Zhang et al (US 20150250428).
Barak in view of Tran in view of Baheti discloses the invention substantially as claimed including all the limitations of claim 1.
Tran additionally discloses measuring the heath parameter of blood glucose level [see para 53… “The sensors can be attached to the back of the case.  For example, in one embodiment, Cygnus' AutoSensor (Redwood City, Calif.) is used as a glucose sensor.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”]
Zhang discloses that cardiovascular diseases share comorbidities with diseases such as diabetes mellitus (ie a condition that exhibits high glucose) [see para 65… “For example, comorbidity conditions in worsening HF can be cardiac or non-cardiac, including hypertension, atrial fibrillation, respiratory dysfunctions such as pneumonia or chronic obstructive pulmonary disease (COPD), diabetes mellitus, or renal dysfunction such as renal insufficiency or renal failure, among others.”] in the analogous art of cardiovascular diagnostics [see para 2… “This document relates generally to medical devices, and more particularly, to systems, devices and methods for detecting and monitoring worsening of heart failure.”] 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Barak in view of Tran in view of Baheti by additionally collecting glucose data using radio waves because as taught by Zhang cardiovascular diseases share comorbidities with conditions that result in high glucose; thus, by additionally collecting glucose levels one can obtain a better understanding of the cardiovascular health of a user.


Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 20080319285) hereafter known as Hancock in view of Barak in view of Tran in view of Baheti.

Regarding Claim 14:
Hancock discloses:
A method for monitoring a blood glucose level in a person [see para 49… "It is this characteristic that embodiments of the present invention utilise, since the permittivity of the tissue varies with the concentration of blood-glucose" and claim 31… “A method of minimally invasively measuring concentrations of constituents contained within a biological tissue structure”], the method comprising: 
Transmitting, from a wearable device [see para 63… “The detector/receiver unit, signal processor/controller and output device are preferably integrated into a suitable wireless device, such as a personal computer (PDA) that may be a stand alone device or integrated within a mobile telephone, a laptop computer or a wrist watch that contains a microprocessor.”] radio waves below the skin surface of a person [see para 49… “if the frequency of transmitted microwaves is swept over a frequency range encompassing the resonant frequency for the given permeability of the transmission medium, then the received energy will display either a minimum or a maximum in its magnitude at the resonant frequency," and para 51… “the layers of tissue sandwiched between the antennas 70,71 ... where it is assumed that the structure is symmetrical and consists of only three tissue types; namely: skin 83, fat 84 and blood 85” Please note that microwaves are a type of radio wave.]; 
receiving radio waves on a receive antenna, the received radio waves including a reflected portion of the transmitted radio waves across the range of frequencies [see para 45… "the detector/receiver unit 100 will be connected directly to the second antenna 71”]; 
generating antenna-specific data that correspond to received radio waves, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data [see para 57… “The processor/controller 110 is used to determine the blood-glucose concentration from said amplitude peak and corresponding frequency information” and para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110” Please note magnitude is another name for amplitude of wave]; 
deriving a parameter from at least one of the antenna-specific amplitude and phase data [see para 57… “The processor/controller 110 is used to determine the blood glucose concentration from said amplitude peak and corresponding frequency information” and para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110”]; and 
outputting a value that is indicative of a response to the antenna-specific derived parameters  [para 59… “The phase/magnitude information produced by 112 is fed into the signal processor/controller 110”]
However, Hancock fails to disclose receiving radio waves on specifically “a two-dimensional array of receive antennas”. Also, Hancock does not disclose transmitting radio waves “across a range of stepped frequencies”. Additionally, Hancock fails to disclose receiving radio waves specifically “on each receive antenna of a two-dimensional array of receive antennas and on corresponding antenna-specific receive components of the wearable device” Finally, while Hancock discloses “generating antenna-specific data that correspond to received radio waves, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data”, “deriving a parameter from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate an antenna-specific derived parameter”, “outputting a value that that is indicative of the blood glucose level in response to the antenna-specific derived parameter parameters” since Hancock fails to disclose “a two-dimensional array of receive antennas and on corresponding antenna-specific receive components of the wearable device” Hancock fails to fully disclose: “generating antenna-specific data that correspond to received radio waves from each receive antenna of the two-dimensional array of receive antennas, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data”, “deriving a parameter from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate an antenna-specific derived parameter that corresponds to each receive antenna of the two-dimensional array of receive antennas”, “outputting a value that that is indicative of the blood glucose level in response to the antenna-specific derived parameters that correspond to each receive antenna of the two-dimensional array of receive antennas.” as claimed.
Barak discloses measuring a health parameter by transmitting radio waves below the skin surface of a person [see para 21… “methods, apparatuses, devices and systems, for measuring the arterial blood pressure in human and mammals” and para 79… “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient”] using stepped frequencies for the purpose of increased width in the signal bandwidth and a high range of resolution [see para 89… “Other types of FMCW RADARs, may be used, including Stepped Frequency Radar (SFR-a radar in which the echoes of stepped frequency pulses are synthesized in the frequency domain to obtain wider signal bandwidth, to achieve high range resolution, without increasing system complexity)”]
Tran discloses using a two-dimensional array of receive antennas for the purpose of maximizing efficiency of selected bands of frequency [see para 108… “The energy-harvesting antenna is preferably designed to be a wideband, omnidirectional antenna or antenna array that has maximum efficiency at selected bands of frequencies containing the highest energy levels.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
Baheti discloses that the known way to connect “a two-dimensional array of receive antennas” [see Fig. 2A elements 214 and para 32… “As shown in FIG. 2A, receiver front-end circuit 210 is configured to be coupled to four receive antennas 214, which may be configured, for example, as a 2×2 antenna array” with the rest of a radar system is through a “corresponding antenna-specific receive components” [see Fig. 2A element 210 and para 32… “As shown in FIG. 2A, receiver front-end circuit 210 is configured to be coupled to four receive antennas 214”… “Receiver front-end circuit 210 may include, for example, RF oscillators, upconverting mixers, RF amplifiers, variable gain amplifiers, filters, transformers, power combiners and other types of circuits” The elements of the circuit 210 are at least corresponding antenna-specific receive components.] with the receive components on a wearable device [see Fig. 1B] in the analogous art of diagnostics [see abstract… “A method of measuring vital signals using a millimeter-wave radar sensor system]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hancock to use stepped frequencies similarly to that disclosed by Barak as this will provide the increased width in the signal bandwidth and a high range of resolution.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Barak by placing the receive antennas on a two-dimensional array of antennas similarly to that disclosed by Tran to help maximize efficiency of selected bands of frequency.
Additionally, since Hancock in view of Barak in view of Tran doesn’t specify how the two-dimension array of receive antennas communicates with the rest of a monitoring system and Baheti discloses that a known way is to commutate through a corresponding antenna-specific receive components, it would have been obvious to one having ordinary skill in the art to couple the two-dimension array of antennas with corresponding antenna-specific receive components similarly to that of Baheti as this is a known way of communication. Since an individual antenna of Hancock in view of Barak in view of Tran in view of Baheti provides information on amplitude and phase (i.e. antenna-specific amplitude data and antenna-specific phase data), each antenna of Hancock in view of Barak in view of Tran in view of Baheti’s antenna array is understood to provide antenna-specific amplitude data and antenna-specific phase data. Thus, Hancock in view of Barak in view of Tran in view of Baheti is understood to fully recite the limitations of “generating antenna-specific data that correspond to received radio waves from each receive antenna of the two-dimensional array of receive antennas, wherein the antenna-specific data includes antenna-specific amplitude data and antenna-specific phase data”, “deriving a parameter from at least one of the antenna-specific amplitude data and the antenna-specific phase data to generate an antenna-specific derived parameter that corresponds to each receive antenna of the two-dimensional array of receive antennas”, “outputting a value that that is indicative of the blood glucose level in response to the antenna-specific derived parameters that correspond to each receive antenna of the two-dimensional array of receive antennas.” as claimed.


Regarding claim 15, para 57 of Hancock [see “The processor/controller 110 is used to determine the blood-glucose concentration from said amplitude peak and corresponding frequency information”] discloses obtaining glucose level. Furthermore, as discussed in rejection to claim 14 (which cites para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110”) this parameter is understood to be obtained based on response to the antenna-specific amplitude. 


Regarding claims 16-22:
Hancock in view of Barak in view of Tran in view of Baheti discloses the invention substantially as claimed including all the limitations of claim 14.
However, Hancock in view of Barak in view of Tran in view of Baheti fails to discloses the derived data as comprising statistics as recited over claims 16-22.
Tran additionally discloses collecting statistics include obtaining the standard deviation for the radar data (i.e. the response from the antenna-specific amplitude, antenna-specific phase data, and the derived data) to supplement this information [see para 22… "An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Hancock in view Barak in view of Tran by collecting statistics similarly to that disclosed by Tran to help further supplement the collected data.
With respect to the specific claim language of claims 16-22, paragraph 22 of Tran [see “An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] discloses obtaining a standard deviation from antenna-specific amplitude data and antenna-specific phase data, which since Hancock collects amplitude data and phase data would provide a standard deviation of both amplitude and phase data. Also, while a time window is not explicitly recited, this is understood to be recited because inherently for a statistic to be collected from data that is recorded over time, data from a specific time range (i.e. a time window) needs to be defined. This combined with the standard deviation recites claims 16-22.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Tran in view of Baheti as applied to claims 1 above, and further in view of Droitcour et al (US 20100152600) hereafter known as Droitcour.
Barak in view of Tran in view of Baheti discloses all the limitations of claim 1, but does not disclose “wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are
received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas”. 
Droitcour discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas [see para 584… “the transmit and/or the receive apparatus should be directional” and “utilizing some sort or retro-directive method such as a corner reflector or a phased array” and  para 585… "a signal that has orthogonal polarization for linear polarization or counter rotation, for circular polarization,"] to improve transmission that may be harmonic [see all of paras 584-585] in the analogous art of physiological diagnostics that uses radio waves [see abstract… “A radar-based physiological motion sensor is disclosed”].
It would have been obvious to a person having ordinary skill in the art to modify Barak in view of Tran in view of Baheti to use orthogonal polarization for the transmit and receive antennas as taught by Droitcour to improve transmission of data that may be harmonic.




Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Hancock in view of Barak in view of Tran in view of Baheti as applied to claims 14 above, and further in view of Droitcour et al (US 20100152600) hereafter known as Droitcour.
Hancock in view of Barak in view of Tran in view of Baheti discloses all the limitations of claim 14, but does not disclose “wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas”. 
Droitcour discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas [see para 584… “the transmit and/or the receive apparatus should be directional” and “utilizing some sort or retro-directive method such as a corner reflector or a phased array” and  para 585… "a signal that has orthogonal polarization for linear polarization or counter rotation, for circular polarization,"] to improve transmission that may be harmonic [see all of paras 584-585] in the analogous art of physiological diagnostics that uses radio waves [see abstract… “A radar-based physiological motion sensor is disclosed”].
It would have been obvious to a person having ordinary skill in the art to modify Hancock in view of Barak in view of Tran in view of Baheti to use orthogonal polarization for the transmit and receive antennas as taught by Droitcour to improve transmission of the data that may be a harmonic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792